Ashland C.P. No. 96CRI07366. Upon consideration of the motion filed by counsel for appellant to stay execution in the above-styled cause pending the exhaustion of state posteonviction remedies, and it appearing from the exhibits to the motion that a petition for posteonviction relief was filed by appellant with the Ashland County Common Pleas Court,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that execution of sentence be, and the same is hereby, stayed pending the exhaustion of all proceedings for posteonviction relief before courts of this state, including any appeals.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court when all proceedings for posteonviction relief before courts of this state have been exhausted.